                      Case 4:20-cv-06891-YGR Document 14 Filed 12/28/20 Page 1 of 9




1    David J. Kaminski (SBN 128509)
     kaminskid@cmtlaw.com
2
     Stephen A. Watkins (SBN 205175)
     watkinss@cmtlaw.com
3
     CARLSON & MESSER LLP
4
     5901 W. Century Blvd., Suite 1200
     Los Angeles, CA 90045
5    Telephone: (310) 242-2200
     Facsimile: (310) 242-2222
6
     Attorneys for Defendant,
7    LIFESTYLE DESIGN INTERNATIONAL, LLC
8                                       UNITED STATES DISTRICT COURT

9                                     NORTHERN DISTRICT OF CALIFORNIA

10
     ROHAN SHEPHERD, individually and on behalf                   Case No.: 4:20-cv-06891-YGR
11
     of all others similarly situated,
12                                                                JOINT CASE MANAGEMENT
                         Plaintiff,                               STATEMENT
13
              vs.                                                 January 4, 2021
14
                                                                  2:00 p.m.
15   LIFESTYLE DESIGN INTERNATIONAL, LLC;                         Via Zoom
     ULTIMATELAPTOPLIFESTYLE.COM
16            Defendants
17

18
                    Pursuant to Local Rule 16-9, and this Court’s Order Setting Case Management Conference
19
     (Dkt.          3)   Plaintiff    ROHAN      SHEPHERD        and   Defendant     LIFESTYLE          DESIGN
20

21   INTERNATIONAL, LLC (“Lifestyle”) (collectively, the “Parties”) submit this Joint Case

22   Management Statement in advance of the January 4, 2020 Initial Case Management Conference
23
     to be held at 2:00 p.m. via Zoom.
24
     1.             JURISDICTION AND SERVICE
25
     Plaintiff:
26

27                  This Court has federal subject matter jurisdiction over Plaintiff’s claims under 28 U.S.C
28


     {00108827;1}


                                                         1
                                                                            JOINT CASE MANAGEMENT STATEMENT
                                                                                         Case No: 4:20-cv-06891-YGR
                      Case 4:20-cv-06891-YGR Document 14 Filed 12/28/20 Page 2 of 9




     § 1331, as this action arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227,
1

2    (“TCPA”) which is a federal statute.

3    Defendant Lifestyle:
4
                    Lifestyle had nothing to the do with the calls at issue and therefore personal jurisdiction
5
     is improper. Ultimatelaptoplifestyle.com is simply a website previously operated by Lifestyle
6

7
     and is not a separate company.

8    2.             FACTS
9    Plaintiff:
10
                    On or about April 2020, Plaintiff received a spam text message soliciting services which
11
     included hyperlinks. Those hyperlinks related to Defendant and its services. Plaintiff had no
12

13   relationship with Defendant and the text messages are indicative of a SMS blasting platform

14   which qualifies as an ATDS under the TCPA. Plaintiff brings this action on behalf of himself
15
     and all other similarly situated individuals who received such robotexts.
16
     Defendant Lifestyle:
17
           Lifestyle had nothing to the do with the texts at issue.
18

19   3.             LEGAL ISSUES

20         a) Whether the calls violated the TCPA under 47 U.S.C. § 227(b)(1)(A)(iii).
21
           b) Whether the violations were knowing and/or willful under 47 U.S.C. § 227(b)(3)(C).
22
           c) Whether Plaintiff is entitled to up to treble damages based on the knowing or willfulness
23

24
                    of Defendants’ conduct under 47 U.S.C. § 227(b)(3)(C).

25         d) Whether Plaintiff’s class satisfies Rule 23.
26         e) Whether Lifestyle called Plaintiff with an automatic telephone dialing system.
27
     4.             MOTIONS
28


     {00108827;1}


                                                          2
                                                                              JOINT CASE MANAGEMENT STATEMENT
                                                                                           Case No: 4:20-cv-06891-YGR
                      Case 4:20-cv-06891-YGR Document 14 Filed 12/28/20 Page 3 of 9




                    There are no prior or pending motions at this time. Lifestyle intends to file a motion for a
1

2    motion for summary judgment. Lifestyle may file a motion to stay this matter pending the

3    Supreme Court's decision in Facebook, Inc. v. Duguid, No. 19-511, regarding the definition of a
4
     automatic telephone dialing system (“ATDS”) under the TCPA. Plaintiff intends to file a
5
     Motion for Class Certification on the dates set forth below.
6

7
     5.             AMENDMENTS

8    Plaintiff:
9                   Plaintiff does not contemplate amending his pleading at this time.
10
     Defendant Lifestyle:
11
                    Lifestyle does not contemplate amending its pleadings at this time.
12

13   6.             EVIDENCE PRESERVATION

14                  The Parties have reviewed the Guidelines Relating to the Discovery of Electronically
15
     Stored Information. Counsel for the Parties have instructed their clients to preserve all evidence
16
     that can reasonably be deemed relevant to this action. The Parties have been instructed to not
17
     destroy or delete any relevant documentary evidence including e-mails and electronic data.
18

19   7.             DISCLOSURES

20                  The Parties will complete Rule 26 initial disclosures by December 31, 2020.
21
     8.             DISCOVERY
22
                    Plaintiff plans to serve discovery regarding the equipment used by Lifestyle in placing
23

24
     calls, Defendant’s call logs and records of consent. Plaintiff anticipates the need for electronic,

25   written, and oral discovery. Plaintiff does not anticipate a need for an expert witness.
26                  Lifestyle will propound discovery relating to Plaintiff’s call records and his claimed
27
     damages. Lifestyle also intends to take Plaintiff’s deposition.
28


     {00108827;1}


                                                         3
                                                                             JOINT CASE MANAGEMENT STATEMENT
                                                                                          Case No: 4:20-cv-06891-YGR
                      Case 4:20-cv-06891-YGR Document 14 Filed 12/28/20 Page 4 of 9




                    The Parties do not request any other limitations on or modifications to the requirements
1

2    of Rule 26 or the applicable discovery rules.

3    9.             CLASS ACTION
4
                    Plaintiff intends to move for class certification after approximately six (6) months of
5
     discovery and has set forth proposed dates below. Counsel of Record have reviewed the
6

7
     Procedural Guidance for Class Action Settlements.

8    10.            RELATED CASES
9                   There are no related cases or proceedings pending before this Court or any other court or
10
     administrative body.
11
     11.            RELIEF
12

13   Plaintiff:

14                  Plaintiff seeks $500 per negligent violation and $1,500 per willful or wanton violation of
15
                    the TCPA on behalf of himself and all others similarly situated. The amount of damages
16
                    is difficult to calculate at this time without class discovery.
17
     Defendant Lifestyle:
18

19                  Lifestyle is not seeking damages in this action.

20   12.            SETTLEMENT AND ADR
21
                    The Parties have not discussed settlement. The parties suggest at least four months of
22
     discovery prior to a settlement conference before the court-sponsored mediator.
23

24
     13.            CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

25                  Although the Parties are aware of the benefits of consenting to the jurisdiction of a
26   magistrate judge, there is not unanimous consent at this time.
27
     14.            OTHER REFERENCES
28


     {00108827;1}


                                                           4
                                                                                JOINT CASE MANAGEMENT STATEMENT
                                                                                             Case No: 4:20-cv-06891-YGR
                      Case 4:20-cv-06891-YGR Document 14 Filed 12/28/20 Page 5 of 9




                    This case is not suitable for reference to binding arbitration, a special master, or the
1

2    Judicial Panel on Multidistrict Litigation

3    15.            NARROWING OF ISSUES
4
                    The Parties believe that it is too early to narrow any of the legal issues in this action.
5
     16.            EXPEDITED TRIAL PROCEDURE
6

7
                    The Parties do not believe this case is appropriate for handling on an expedited basis

8    with streamlined procedures.
9    17.            SCHEDULING
10
                                                                                   Parties Proposed Dates
11
             Deadline to amend                                                     March 15, 2021
12

13           pleadings

14           Expert reports due                                                    June 11, 2021
15
             Rebuttal expert reports                                               July 9, 2021
16
             due
17

18
             Deadline to file motion for                                           July 30, 2021

19           class certification
20
             Opposition to motion for                                              August 27, 2021
21
             class certification due
22
             Reply in support of motion                                            September 17, 2021
23

24           for class certification

25           Discovery cut-off                                                     October 15, 2021
26
             Dispositive Motion                                                    November 12, 2021
27
             deadline
28


     {00108827;1}


                                                           5
                                                                               JOINT CASE MANAGEMENT STATEMENT
                                                                                            Case No: 4:20-cv-06891-YGR
                      Case 4:20-cv-06891-YGR Document 14 Filed 12/28/20 Page 6 of 9




                                                                                   Parties Proposed Dates
1

2            Pretrial conference                                                   January 10, 2022

3            Trial                                                                 January 24, 2022
4

5
     18.            TRIAL
6

7                   Plaintiff has demanded a jury trial. The parties estimate 3-5 days for trial.

8    19.            DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
9
                    Plaintiff confirms that there are no other interested parties. Lifestyle filed its disclosure
10
     of interested persons on December 14 2020 (Dkt. 12).
11
     20.            PROFESSIONAL CONDUCT
12

13                  All attorneys of record have reviewed the Guidelines for Professional Conduct for the

14   Northern District of California.
15

16

17                  DATED: December 28, 2020               Respectfully submitted,
18                                                         LAW OFFICES OF TODD M. FRIEDMAN, P.C.
19

20
                                                           By: /s/ Todd M. Friedman
21                                                         Todd Friedman
                                                           Adrian Bacon
22                                                         Attorneys for Plaintiff
23

24
                    DATED: December 28, 2020               Respectfully submitted,
25
                                                           CARLSON & MESSER LLP
26
                                                           By: /s/ David J. Kaminski
27
                                                           David J. Kaminski
28                                                         Stephen A. Watkins.
                                                           Carlson & Messer LLP
     {00108827;1}


                                                           6
                                                                               JOINT CASE MANAGEMENT STATEMENT
                                                                                            Case No: 4:20-cv-06891-YGR
                    Case 4:20-cv-06891-YGR Document 14 Filed 12/28/20 Page 7 of 9




                                               5901 W. Century Blvd. #1200
1
                                               Los Angeles, CA 90045
2                                              Tel: (310)242-2200
                                               Fax: (310) 242-2222
3                                              Attorneys for Defendant
                                               LIFESTYLE DESIGN INTERNATIONAL, LLC
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     {00108827;1}


                                               7
                                                              JOINT CASE MANAGEMENT STATEMENT
                                                                           Case No: 4:20-cv-06891-YGR
                     Case 4:20-cv-06891-YGR Document 14 Filed 12/28/20 Page 8 of 9




1                                              Signature Certification
2                   Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
3     Procedures Manual, I hereby certify that the content of this document is acceptable to counsel for
4
      Defendant and that I have obtained counsel’s authorization to affix counsel’s electronic signature
5
      to this document.
6

7    Dated: December 28, 2020           LAW OFFICES OF TODD M. FRIEDMAN, P.C.

8                                              By: _s/Todd M. Friedman
9
                                                   TODD M. FRIEDMAN, ESQ.
                                                   Attorney for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     {00108827;1}


                                                      8
                                                                         JOINT CASE MANAGEMENT STATEMENT
                                                                                      Case No: 4:20-cv-06891-YGR
                    Case 4:20-cv-06891-YGR Document 14 Filed 12/28/20 Page 9 of 9




1    Filed electronically on this 28th Day of December, 2020, with:
2    United States District Court CM/ECF system.
3    Notification sent electronically on this 28th Day of December, 2020, to:
4
     Honorable Yvette G. Rogers
5    United States District Court
     Northern District of California
6
     And All Counsel of Record as Recorded On The Electronic Service List
7

8

9    /s/ Todd M. Friedman, Esq.

10   TODD M. FRIEDMAN

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     {00108827;1}


                                                 9
                                                                      JOINT CASE MANAGEMENT STATEMENT
                                                                                   Case No: 4:20-cv-06891-YGR
